Title: To Benjamin Franklin from Louis-Pierre Penot Lombart (or Lombard), Chevalier de Laneuville, 16 March 1777
From: Laneuville, Louis-Pierre Penot Lombart, chevalier de
To: Franklin, Benjamin


Moster
A Paris ce 16. mars 1777.
The desire of the glorÿ, and of be serviceable to a nation whom defend her libertÿ, is the onlÿ mover wich embolder us and decide mÿ brother and me to go to boston for offer our service to a people whom we have in admiration.
We will not emploÿ bÿ ÿou the waÿ of the protection and recommendation. A man aproved of her nation is not made for to be persuaded through some like means.

27 year of service, the degree of major which I have obtained through the good testimonÿ which have been give of me to minister of the war, Chevalier de St. Louis, nephew of moster Merlet maréchal de camp, an Enthusiasme natural for a good cause, some zeal, some good will, some young age some good health are the onlÿ title which I will to improve bÿ you.
We nor demand nor silver, nor advance for go to boston; if I have not the degree of colonel I take the field as volunteer.
It is in these sentiment as I have the honour to be, in there joining these of the muster perfected esteem Moster Votre tres humble et tres obeissant Serviteur
Laneuville
 
Notation: Leneuville
